Citation Nr: 1545071	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

An August 2008 VA respiratory examination report shows that the Veteran was diagnosed with COPD.  The Veteran initially asserted that his COPD was due to asbestos exposure during active service.  After a review of the service medical records, post treatment records, and a physical examination of the Veteran, the examiner concluded that there were no objective findings of asbestos-related diseases diagnosed such as pleural plaques, interstitial fibrosis, or mesothelioma.  Therefore, the examiner opined that the Veteran's COPD was not caused by or a result of exposure to asbestos.  

While the Board finds that the VA examiner's opinion was adequate with regard to whether COPD was caused by exposure to asbestos, the examiner did not opine as to whether COPD was directly related to service or in-service reports of wheezing and coughing.  Therefore, the Board finds that examination to be incomplete.

A July 2015 respiratory conditions disability benefits questionnaire completed by the Veteran's private physician opined that the Veteran's COPD was at least as likely as not caused by or a result of service.  The physician's rationale was that research of the Veteran's military records indicated a worsening of bronchial symptoms of chest tightness and shortness of breath over the years since 1970 while on active military service.  The Board finds that the private physician's medical opinion may have based upon an inaccurate factual basis, and thus has lessened probative value.  Specifically, the private physician cited that the Veteran's had bronchial symptoms since 1970.  However, a review of the service medical records shows that the Veteran first reported cough and wheezing in-service in January 1975, five years after the private physician reported onset of symptoms. 

The Board finds that a VA examination is needed concerning the etiology of COPD, to include whether in-service reports of coughing and wheezing are related to a current respiratory disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any diagnosed respiratory disability.  The examiner must review the claims file, to include the hearing transcript and testimony from the Veteran's spouse, and must note that review in the report.  All indicated studies should be conducted, and all findings reported.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability is related to service, to include in-service reports of coughing and wheezing noted in the service medical records.  The examiner must consider the Veteran's statements regarding the incurrence of respiratory symptoms during service, and the lay statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered.  

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

